Case 1:20-cr-00042-TSK-MJA Document 25 Filed 11/19/20 Page 1 of 5 PageID #: 62



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                        Crim. Action No.: 1:20CR42
                                                     (Judge Kleeh)

WILLIE E. ROBINSON,

                     Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On   November       2,    2020,   the    Defendant,     Willie    E.   Robinson

(“Robinson”),        appeared     before      United   States    Magistrate    Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to   Count     One   of   the    Indictment,      charging      him   with   Unlawful

Possession of a Firearm, in violation of Title 18, United States

Code Section 922(g)(1) and 924(a)(2). Robinson stated that he

understood that the magistrate judge                   is not a United States

District Judge, and Robinson consented to pleading before the

magistrate judge.         This Court referred Robinson’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a   finding    as    to   whether     the   plea     was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 1:20-cr-00042-TSK-MJA Document 25 Filed 11/19/20 Page 2 of 5 PageID #: 63



USA v. ROBINSON                                                   1:20-CR-42
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Robinson’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that

Robinson was competent to enter a plea, that the plea was freely

and voluntarily given, that Robinson was aware of the nature of

the charges against him and the consequences of his plea, and that

a factual basis existed for the tendered plea.              The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 22] finding a factual basis for

the plea and recommending that this Court accept Robinson’s plea

of guilty to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.         Neither Robinson nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 22], provisionally ACCEPTS Robinson’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

                                      2
Case 1:20-cr-00042-TSK-MJA Document 25 Filed 11/19/20 Page 3 of 5 PageID #: 64



USA v. ROBINSON                                                   1:20-CR-42
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Robinson, and prepare a presentence investigation

report for the Court;

      2.    The Government and Robinson shall each provide their

narrative descriptions of the offense to the Probation Officer by

December 8, 2020;

      3.    The presentence investigation report shall be disclosed

to Robinson, his counsel, and the Government on or before February

8, 2021; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before February 22, 2021;




                                      3
Case 1:20-cr-00042-TSK-MJA Document 25 Filed 11/19/20 Page 4 of 5 PageID #: 65



USA v. ROBINSON                                                   1:20-CR-42
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before March

8, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

March 22, 2021.

      The magistrate judge released Defendant on the terms of the

Order Setting Conditions of Release [ECF No. 9].

      The Court will conduct the Sentencing Hearing for Robinson on

April 1, 2021, at 11:00 A.M., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 1:20-cr-00042-TSK-MJA Document 25 Filed 11/19/20 Page 5 of 5 PageID #: 66



USA v. ROBINSON                                                   1:20-CR-42
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 22],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 19, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
